Citation Nr: 0728716	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  04-44 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than November 12, 
2003 for service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from January 1953 to December 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  In that rating decision, the RO granted 
service connection for tinnitus, and assigned an effective 
date of November 12, 2003.  The veteran's disagreement with 
the effective date assigned led to this appeal.

In February 2006, the veteran testified before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing has been made part of the record.

In August 2006, the Board remanded the veteran's appeal in 
order to provide him with additional notification pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA).  The Board 
finds that the appeal is ready for adjudication upon the 
merits.

As shown below, the contentions on appeal regarding an 
earlier effective date have been related to an allegation of 
clear and unmistakable error (CUE) in a March 1955 rating 
decision. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  In his December 1954 claim, the veteran did not claim 
that he had tinnitus due to service, and the March 1955 
rating decision did not consider a claim for service 
connection for tinnitus.

3.  The RO did not receive a claim for entitlement to service 
connection for tinnitus prior to November 2003.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to November 12, 
2003, for the award of service connection for tinnitus have 
not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400 (2006).

2.  The RO did not commit CUE in the March 1955 rating 
decision in not considering a claim for service connection 
for tinnitus.  38 U.S.C.A. §§ 5109A (West 2002); 38 C.F.R. §§ 
3.105 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Before assessing the merits of the appeal, VA's duties under 
the VCAA must be examined.  The VCAA provides that VA shall 
apprise a claimant of the evidence necessary to substantiate 
his claim for benefits and that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence unless no 
reasonable possibility exists that such assistance will aid 
in substantiating the claim.

As directed by the Board's August 2006 remand, the veteran 
was issued a VCAA letter in September 2006.  In this letter, 
VA notified the veteran of the information and evidence 
needed to substantiate and complete his claim, including what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter also generally advised the 
veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In addition, the letter provided notice regarding 
the establishment of an effective date and a disability 
rating, as required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the United States Court of Appeals for Veterans Claims 
(Court)  held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
September 2006 VCAA letter was issued subsequent to the Board 
remand, and therefore, after the RO decision that is the 
subject of this appeal.  The Board is cognizant of recent 
Federal Circuit decisions pertaining to prejudicial error.  
Specifically, in Sanders v. Nicholson, 487 F.3d 881 (2007), 
the Federal Circuit held that any error by VA in providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial and that once an error 
is identified by the Court, the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide any pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  See also 
Simmons v. Nicholson, 487 F.3d 892 (2007).

In this case, the timing error with respect to the notice 
requirements noted above raises a presumption of prejudicial 
error but such error is rebutted by the record.  The Appeals 
Management Center (AMC) cured the timing defect by providing 
adequate VCAA notice together with re-adjudication of the 
claim, as demonstrated by the May 2007 supplemental statement 
of the case.  Prickett v. Nicholson, 20 Vet. App. 370, 376-78 
(2006); see also Mayfield v. Nicholson, 20 Vet. App. 537, 
541-42 (holding that a supplemental statement of the case 
that complies with applicable due process and notification 
requirements constitutes a readjudication decision).

Thus, the presumption of prejudice against the veteran 
because of the timing of the notice is rebutted.  The veteran 
has been provided the opportunity to respond to VA 
correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, the veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA.  In June 2007, the veteran indicated that he 
had no other information or evidence to submit.

The Board notes that the Board's August 2006 remand directed 
that the veteran be given notice of the evidence needed to 
substantiate a CUE claim.  Upon remand, the veteran was not 
provided specific additional notice regarding a CUE claim.  
The Board first notes that the VCAA does not apply to a CUE 
allegation concerning a VA decision.  Livesay v.  Principi, 
15 Vet. App. 165 (2001).  Second, in this case, the veteran's 
claim for an earlier effective date based on the provisions 
of 38 C.F.R. § 3.400 and for a finding of CUE under the 
provisions of 38 C.F.R. § 3.105 involved the same contention 
and the same evidence:  that the veteran filed a claim for 
tinnitus prior to the March 1955 rating decision.  The 
veteran has been given specific notice that the effective 
date of service connection is when the RO received the claim.  
Thus, the Board finds that the veteran had knowledge of what 
evidence he needed to provide to support both aspects of his 
claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007).  
Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 541, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant are to be 
avoided). 

While the veteran does not have the burden of demonstrating 
prejudice, it is  pertinent to note that the evidence does 
not show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before an 
RO hearing officer and/or the Board.  As noted, he testified 
before the Board in February 2006.  It appears that all known 
and available records relevant to the issue here on appeal 
have been obtained and are associated with the veteran's 
claims file, and the veteran does not appear to contend 
otherwise.  Thus, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA.

Legal Criteria

Under VA regulations, a "claim-application" means a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p).  A specific 
claim in the form prescribed by the Secretary must be filed 
in order for benefits to be paid to any individual under the 
law administered by VA.  38 C.F.R. § 3.151.  If the veteran 
files an informal claim for a benefit, such informal claim 
must identify the benefit sought.  38 C.F.R. § 3.155.

Applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance or a claim 
for increase will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  See 38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(a).  When error is found in a 
prior decision, the effective date of the award will be the 
date from which benefits would have been payable if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. § 3.400(k).

Under 38 C.F.R. § 3.105(a), a prior final decision of the VA 
can be reversed or amended where evidence establishes "clear 
and unmistakable error."  For CUE to exist:

(1) "[e]ither the correct facts, as they were known at that 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated), or the statutory or regulatory provisions extant 
at the time were incorrectly applied,"  (2) the error must 
be "undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made," and  (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  See Damrel v. Brown, 
6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992)).

The Court has consistently stressed the rigorous nature of 
the concept of CUE:  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts:  it 
is not mere misinterpretation of facts."  See Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  To constitute CUE, 
errors must be "undebatable, so that it can be said that 
reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  See 
Russell, 3 Vet. App. at 313.  The Court has further noted 
that "CUE is a very specific and rare kind of 'error.'"  
See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A simple 
disagreement with how the RO evaluated the facts is not 
sufficient to raise a valid claim of CUE.  See Luallen v. 
Brown, 8 Vet. App.92, 95 (1995). 

Factual Background

In December 1954, the veteran filed a claim for service 
connection for "bad hearing."  The veteran underwent a 
"special ear examination" in March 1955.  He reported to 
the examiner that, while in service, he had a cold and went 
up in an airplane; the airplane came down too fast and his 
ears would not "pop" the way they should.  He further noted 
that they hurt for a couple of hours, and then fluid came 
out.  He stated that since that time he had not been able to 
hear as well as he should.  In a March 1955 audiometric 
examination, the veteran was noted to have bilateral, 
periodic tinnitus.  In the report of medical examination 
completed at that time, the veteran was diagnosed as having 
bilateral partial defective hearing.  In the March 1955 
rating decision, the RO denied service connection for 
defective hearing.

The veteran filed a new claim for hearing loss in November 
2003.  In a December 2003 document signed by his 
representative, the veteran requested service connection for 
tinnitus.  In a February 2004 rating decision, the RO granted 
service connection for bilateral hearing loss and tinnitus, 
and assigned an effective date of November 12, 2003 for both 
disabilities.  In a July 2004 notice of disagreement, the 
representative wrote that the veteran's disabilities 
(conditions) existed in the 1950s to date and that to deny 
them in the 1950s was CUE.

In a November 2004 rating decision, the RO found that the 
decision not to grant service connection for hearing loss in 
the March 1955 rating decision constituted CUE.  Regarding 
tinnitus, the RO highlighted that no decision was made 
regarding service connection for tinnitus and, therefore, 
there was no CUE.  

The veteran and his representative have asserted that the 
veteran did not claim tinnitus as a separate disability in 
the December 1954 claim because the veteran believed that all 
of his hearing problems fell under the general condition of 
defective hearing.  Further, in an October 2006 letter, the 
representative contented that, if there was no diagnostic 
code for tinnitus at the time of the veteran's original 
claim, the veteran could not have been expected to separately 
claim tinnitus.  The representative noted, however, that if 
tinnitus was a separate diagnostic code at that time, he 
realized that the veteran would have been expected to claim 
it separately.

The Board notes that under the 1945 Schedule "tinnitus, 
severe and continuous as a symptom of head injury or 
concussion" was rated under Diagnostic Code 6260 as 10 
percent disabling.

Analysis

The Board finds that entitlement to an effective date earlier 
than November 12, 2003 for service connection for tinnitus is 
not warranted.  Although the veteran was found to have 
periodic tinnitus during a March 1955 audiological testing, 
this finding during the examination does not constitute an 
informal claim.  

The veteran's claim for "bad hearing" did not constitute a 
claim for tinnitus.  Tinnitus is defined as a noise in the 
ears, such as ringing, buzzing, roaring, or clicking.  See 
Dorland's Illustrated Medical Dictionary 1914 (30th ed. 
2003).  The veteran's claim for "bad hearing" was 
reasonably interpreted to be a claim for hearing loss, and 
not a claim for the separate and distinct disability of 
tinnitus.  Therefore, the March 1955 rating decision did not 
make a decision regarding tinnitus, and, thus, there is no 
basis for finding that the rating decision contains CUE 
regarding service connection for tinnitus.

Further, as noted above, the representative questioned 
whether there was a rating code for tinnitus at the time of 
the veteran's December 1954 claim.  Although it involved 
different criteria for service connection than contained in 
the current code, a diagnostic code for tinnitus existed.

The veteran's first claim for tinnitus was received in 
December 2003, after his November 2003 formal claim for 
hearing loss.  Therefore, the Board finds that there is no 
basis in the record for an earlier effective date, and the 
veteran's claim for an effective date earlier than November 
12, 2003 for service connection for tinnitus is denied.


ORDER

Entitlement to an effective date earlier than November 12, 
2003 for service connection for tinnitus is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


